DETAILED ACTION
	Receipt is acknowledged of Applicant’s: (a) after-final amendment to the claims and remarks, filed on 14 February 2022; (b) second after-final amendment to the claims and remarks, filed on 25 February 2022; and (c) terminal disclaimer, filed on 3 March 2022.
*  *  *  *  *
Terminal Disclaimer
The terminal disclaimer filed on 3 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,320,294 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
*  *  *  *  *
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Sunit Talapatra on 3 March 2022.
The application has been amended as follows: 
Claim 22
	(a) In line 10 of claim 22, please delete “milk fed” and replace with “breastfed”.
	(b) In line 12 of claim 22, please delete “milk fed” and replace with “breastfed”.

Claim 44
(a) In line 4 of claim 44, please delete “milk fed” and replace with “breastfed”.
	(b) In line 5 of claim 44, please delete “milk fed” and replace with “breastfed”.
Claim 45
(a) In line 3 of claim 45, please delete “milk fed” and replace with “breastfed”.
	(b) In line 4 of claim 45, please delete “milk fed” and replace with “breastfed”.
Claim 46
(a) In line 3 of claim 46, please delete “milk fed” and replace with “breastfed”.
	(b) In line 4 of claim 46, please delete “milk fed” and replace with “breastfed”.
Claim 47
	(a) In line 9 of claim 47, please delete “milk fed” and replace with “breastfed”.
	(b) In line 11 of claim 47, please delete “milk fed” and replace with “breastfed”.
	(c) In line 13 of claim 47, please delete “milk fed” and replace with “breastfed”.
Claim 55
(a) In line 4 of claim 55, please delete “milk fed” and replace with “breastfed”.
	(b) In line 5 of claim 55, please delete “milk fed” and replace with “breastfed”.
Claim 56
(a) In line 3 of claim 56, please delete “milk fed” and replace with “breastfed”.
	(b) In line 4 of claim 56, please delete “milk fed” and replace with “breastfed”.
Claim 57
(a) In line 3 of claim 57, please delete “milk fed” and replace with “breastfed”.
	(b) In line 4 of claim 57, please delete “milk fed” and replace with “breastfed”.

Allowable Subject Matter
Claims 22, 33, 35-40, and 44-57 are allowed.
*
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants have shown unexpected results with respect to growth trajectory and body development in healthy term born infants who are administered the claimed composition that tracks the growth trajectory and body development of breastfed healthy term born infants (see Table 1).  Applicants have shown additional unexpected results in the form of a desired deceleration of growth when healthy term born infants are administered the claimed composition as compared to standard infant formulas (see Example 3 and Figure 2).  This data further suggests a growth trajectory towards breastfed healthy term born infants when the claimed composition is administered.  The prior art does not teach a method of improving postnatal growth trajectory and body development towards healthy term born breastfed infants when the infants are administered the claimed composition, as opposed to standard infant formula.  Therefore, the instant claims are novel and non-obvious over the prior art.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
[Wingdings 2 font/0xF3]

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792. The examiner can normally be reached 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615